 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL SHEPARD,                                    No. 2:18-cv-0620 TLN CKD P
12                      Plaintiff,
13          v.                                           ORDER
14   CONNIE GIPSON, et al.,
15                      Defendants.
16

17          On August 27, 2019, defendant Gipson filed a motion for judgment on the pleadings.

18   Plaintiff has not opposed the motion. Good cause appearing, IT IS HEREBY ORDERED that

19   within thirty days of the date of this order, plaintiff shall file an opposition to the motion for

20   judgment on the pleadings or a statement of non-opposition. Failure to comply with this order

21   will result in a recommendation that this matter be dismissal pursuant to Federal Rule of Civil

22   Procedure 41(b).

23   Dated: October 1, 2019
                                                        _____________________________________
24
                                                        CAROLYN K. DELANEY
25                                                      UNITED STATES MAGISTRATE JUDGE

26   1
     shep0620.46
27

28
